Citation Nr: 0430203	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  99-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include as secondary to service-connected thoracic spine (T6) 
fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1997 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2003, the 
Board remanded this case in order to obtain additional 
evidence and to address due process concerns.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not currently have a nervous disorder 
that is related to active service. 

2.  There is competent medical evidence that the veteran's 
pain disorder associated with both psychological factors and 
medical conditions is not solely due to the service-connected 
thoracic spine (T6) fracture residuals.


CONCLUSION OF LAW

A nervous disorder is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Direct Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for ninety (90) days or more during a 
period of war and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records do not show that the veteran was seen 
for complaints of treatment for a psychiatric disorder.  Some 
of his records may have been lost in the National Personnel 
Records fire in 1973.  Although, some service medical records 
were found and it was noted that he did not have any 
abnormalities when he was discharged from service.  

In a July 1997 written statement one of the veteran's friends 
wrote that she had been acquainted with the veteran for over 
40 years and that during this time he had demonstrated 
graduating periods of pain, weakness, nervousness and general 
unsteadiness.  She wrote that the veteran demonstrated 
ongoing chronic depression.  In September 1999 another of the 
veteran's friends wrote that he had known the veteran before 
he went into service as a young man in 1950.  He wrote that 
when the veteran got out of the service he was different 
altogether.  He went to see the veteran in the hospital and 
the veteran was very confused as to where he was.  The 
veteran's friend indicated that the veteran had a head injury 
and a broken back at that time.  Laypersons are competent 
when it regards the readily observable features or symptoms 
of injury or illness.  Layno v. Brown, 6 Vet. App. at 469.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Post service medical records show that the veteran was seen 
for chronic moderately severe conversion reaction with left 
hemi-hypalgesia, generalized anxiety disorder, depression 
related to medical disorders and mild neuropsychological 
deficits.  The March 2004 VA examination diagnoses were pain 
disorder associated with both psychological factors and the 
medical condition, and chronic pain and financial concerns.  
It was the March 2004 VA examiner's opinion overall that the 
veteran had a pain syndrome similar to the conversion 
reaction, which was diagnosed in the past.  His course of 
functioning and his clinical symptoms back up a pain syndrome 
because it had been chronic and unremitting and exacerbated 
by stress.  It also leads to increasing incapacity in terms 
of working and social functioning.  

Because he does not currently have a nervous disorder, 
service connection may not be granted.  In the absence of 
proof of a present disability there is no basis on which to 
grant service-connection.  See Degmetich v. Brown, 104 F.3d 
1328 (1997) (interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
the absence of proof of present disability there can be no 
valid claim).

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
nervous disorder, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Secondary Service Connection 

Secondary service-connection may be granted for a current 
disability that competent evidence shows is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2004).  

Post service medical records show that the veteran was seen 
for chronic moderately severe conversion reaction with left 
hemi-hypalgesia, generalized anxiety disorder, depression 
related to medical disorders and mild neuropsychological 
deficits.  The March 2004 VA examiner stated that he would 
not opine that the veteran's pain syndrome was a sole product 
of his thoracic spine or fracture or residuals, but a 
combination of his medical problems and discomfort combined 
and impacted by his personality factors and his concern over 
being cheated out of compensation.  The March 2004 VA 
examiner wrote that the entire claims file was reviewed and 
there were a lot of conflicting statements, which made this a 
difficult examination.  For example, it was stated that some 
of his records may have been lost in the National Personnel 
Records fire in 1973.  Although, some service medical records 
were found and it was noted that he did not have any 
abnormalities when he was discharged from service.  Although, 
he was in a jeep accident according to his report in 1951 and 
he stated that he had a compression fracture.  This could not 
be located in the records.  Apparently, he was put on light 
duty at that time and the consequences of the accident 
weren't enough to state he had a problem at discharge.  It 
was noted that in 1965, the veteran was in an industrial 
accident, which was unrelated to service.  While working he 
was struck by an electronic mule.  The veteran was 
hospitalized for three months.  Surgery was not performed but 
was placed in traction and got physical therapy.  Later 
examination diagnosed him as having a conversion reaction 
because his physical complaints but this could not be backed 
up with neurological evidence.  A report in 1970 stated he 
had conversion hysteria manifested by left hemihypalgesia 
with no neurological manifestations to support it.  The 
conversion reaction diagnosis indicated that he had a strong 
emotional component to his perceived pain.  This was the 
common thread that carried onto his current status; that he 
reacted to his bodily complaints in an emotional way and 
psychological symptoms maintain his pain complaints.  It was 
stated in the workers compensation report, however, that 
there was some medical basis for his complaints from the 
industrial accident that was that he had a lumbosacral 
herniated disc with sciatic nerve irritation.  This was when 
he was 37 years old.  Therefore, it appears that he may have 
some medical basis for his complaints; however, the 
psychological components were also very strong and were 
influencing his perception of pain and his ability to 
function.  Regarding the PTSD mentioned in the medical record 
notes that the examiner does not opine that the veteran had 
PTSD at all.  First of all this diagnosis was given very 
loosely to individuals who reported nightmares and it takes 
much more than nightmares to meet the diagnostic criteria of 
PTSD.  Also, in a 1971 report, it was stated that the veteran 
was not exposed to combat duty.  Therefore, it appears that 
his diagnosis or PTSD in the records was not based on 
material evidence.  The veteran did not give any stressor 
other than the truck or mine accident in Korea, but he stated 
that all he knew was he saw a big flash and he woke up in the 
hospital.  The veteran did not mention other combat 
experiences.  It was the examiner's opinion that many of his 
dreams had to do with pain medication and his over use of 
lorazepam.  They were not based on actual traumatic stressors 
rather his general emotional lability and medication 
influence.  Regarding testing, this veteran would not be able 
to complete any psychological test at the present time 
because he would not be able to focus and concentrate because 
of his present mental status.  Still with reviewing the 
claims file and all of the contradictory information which 
may have been generated by his attempts to get compensation 
from multiple sources thereby emphasizing the origins of his 
difficulties differently according to him he was reporting 
them too.  This was mere speculation, but it could help 
explain why there were contradictions within the claims file 
as to when his actual back problems began.  It was the March 
2004 VA examiner's opinion overall that the veteran had a 
pain syndrome similar to the conversion reaction, which was 
diagnosed in the past.  His course of functioning and his 
clinical symptoms back up a pain syndrome because it had been 
chronic and unremitting and exacerbated by stress.  It also 
leads to increasing incapacity in terms of working and social 
functioning.  

The March 2004 VA examiner stated that he would not opine 
that the veteran's pain syndrome was a sole product of his 
thoracic spine or fracture or residuals, but a combination of 
his medical problems and discomfort combined and impacted by 
his personality factors and his concern over being cheated 
out of compensation.  Hence, service connection is not 
warranted for a nervous disorder on a secondary basis as 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2004).  

Thus, inasmuch as there is medical evidence of record to the 
effect that a nervous disorder is not causally linked to the 
service connected thoracic spine (T6) fracture residuals; 
service connection for a nervous disorder is not warranted.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998); see also 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in February 2004.  Specifically, in the 
February 2004 RO letter the RO informed the appellant of the 
following: 1.) What the VA has done; 2.) What the appellant 
needed to do; 3.) To provide the RO with any evidence or 
information the appellant may have pertaining to the appeal; 
4.) The status of the claim and how the appellant could help; 
5.) What information had been received; 6.) What evidence the 
VA was responsible for getting; 7.) On the appellant's 
behalf, what evidence the VA would make reasonable efforts to 
obtain; 8.) What must the evidence show to support the 
appeal; and 9.) How VA would help the appellant obtain 
evidence for the appeal.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Prior to the enactment of the VCAA, the RO denied 
the veteran's claim of service connection for a nervous 
disorder in June 1997.  The veteran was not provided VCAA 
notice until February 2004.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  There is no indication that 
the disposition of his claim would not have been different 
had he received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records, his post service VA and private medical records and 
his social security administration records.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded a VA medical examination 
in March 2004.  The report of examination is in the claims 
file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Service connection for a nervous disorder claimed is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



